Citation Nr: 0842517	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941.  He was beleaguered from December 1941 to 
April 1942, was missing on April 9, 1942, and was a prisoner 
of war from April 1942 to August 1942.  He had no casualty 
status from August 1942 to March 1945, had recognized 
guerrilla service from March 1945 to February 1946, and had 
service with the regular Philippine Army from February 1946 
to June 1946.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant testified before the Board in 
July 2008.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Many years after service, the veteran developed chronic 
obstructive pulmonary disease (COPD) and pneumonia, from 
which he died in April 1998.  Those conditions were not 
caused by any incident of service or related to his 
service-connected scars to the left temporal region, left 
ear, and left side of nape, residuals of shrapnel wound.   

2.  A service-connected disability was not a principal or 
contributory cause of the veteran's death, nor may the 
veteran be presumed to have died of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within three years following 
the veteran's separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  The veteran's COPD and pneumonia, 
however, are not diseases subject to presumptive service 
connection.      

Service connection may also be granted on a presumptive basis 
for certain diseases specific as to former prisoners of war 
if they are shown to be manifest to a degree of 10 percent or 
more at any time following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The veteran's 
COPD and pneumonia, however, are not diseases pertaining to 
former prisoners of war that are subject to presumptive 
service connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in April 1998.  A January 2006 death 
certification from the Office of the Municipal Civil 
Registrar listed his causes of death as COPD and pneumonia.  

The appellant contends that the veteran's service-connected 
injuries led to his death.  Alternatively, the appellant 
contends that the veteran developed disabilities during his 
time spent as a prisoner of war, which led to his eventual 
death.  At the time of the veteran's death, a 0 percent 
rating was in effect for scars to the left temporal region, 
left ear, and left side of nape, residuals of shrapnel wound.  
Service connection had not been established for the 
conditions listed on the death certificate, COPD and 
pneumonia.

The evidence of record does not show that the veteran 
suffered from COPD or pneumonia while in recognized service.  

The first and only post-service clinical evidence of COPD and 
pneumonia is an April 2006 medical certificate from a private 
medical center showing that the veteran had been hospitalized 
and treated for COPD and community acquired pneumonia from 
April 8, 1998, to April 15, 1998.  

The appellant and her daughter-in-law testified before the 
Board at a travel board hearing in July 2008.  The 
appellant's testimony revealed that she had known the veteran 
since they were children and that she married him in May 
1951.  She testified that the veteran was healthy after he 
returned home from the war.  She reported that the veteran 
had suffered from chest pains and difficulty in breathing 
only a few months before he died.  She stated that the 
veteran was hospitalized for his respiratory disorders in 
late 1997 or early 1998 and died a few months later.  The 
veteran's daughter-in-law testified that when she married his 
son in 1979, the veteran was healthy.  She reported that at 
some point after she had been married, the veteran began 
suffering from chest pains and breathing difficulties, but 
she stated that she could not remember when he first began 
experiencing these symptoms.    

COPD and pneumonia are not diseases specific to prisoners of 
war for which presumptive service connection may be granted.  
38 C.F.R. §§ 3.307, 3.309.  Additionally, the evidence of 
record does not include any competent medical evidence 
relating COPD or pneumonia to the veteran's service or to his 
prisoner of war service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, COPD and pneumonia are not diseases subject to 
presumptive service connection or diseases specific to former 
prisoners of war for which presumptive service connection may 
be granted.   

The Board has also considered the appellant's assertions that 
the veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson generally not 
capable of opining on matters requiring medical knowledge).  

The appellant contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first       post-service evidence 
of the veteran's COPD and pneumonia is in April 1998, 
approximately 52 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In sum, the evidence shows that the veteran developed COPD 
and pneumonia, which led to his death, many years after 
service.  These fatal conditions were not service-connected, 
and the competent medical evidence of record is against a 
finding that the veteran's COPD and pneumonia were caused by 
any incident of service.  The weight of the evidence shows 
that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006 and rating 
decisions in May 2006 and August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's causes of death are the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.







ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


